Citation Nr: 0627982	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to December 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied service connection for the veteran's 
cause of death.

In August 2005, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus rated as 20 percent 
disabling.

2.  The veteran died from metastatic renal cell cancer.  

3.  The veteran's service-connected disability did not 
substantially or materially contribute to his death.

4.  Cancer was not manifested during service or within one 
year of service separation.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) .  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that the RO issued an evidence development letter in 
June 2003 in which the appellant was advised of the evidence 
needed to substantiate her claim, and of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  This letter was issued prior to the initial adjudication 
of her claim in the February 2004 rating decision.

Despite the inadequate notice provided to the appellant on 
the disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered 
moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to these issues has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board notes that a VA medical opinion regarding the cause 
of the veteran's death was obtained in September 2003.  In 
August 2005, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
Also, in May 2006, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion, pursuant to authority set forth in 38 U.S.C.A. § 
7109.  The requested medical opinion was subsequently 
received by the Board and associated with the veteran's 
claims folder.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to her claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  


Factual Background

The appellant is the veteran's widow.  She contends that the 
veteran's service-connected diabetes mellitus was a 
contributing cause of the veteran's death.  A transcript of 
her testimony before the Board in August 2005 is included in 
the claims file.  The claims file also includes VA medical 
evidence, private medical evidence, and an opinion from the 
veteran's treating physician who concluded that the veteran's 
diabetes worsened the veteran's condition as it related to 
his kidney cancer.  

According to the Certificate of Death, the veteran died in 
May 2003 at the age of 59 from metastatic renal cell cancer.  
Other significant conditions found to be contributing to 
death but not resulting in the underlying cause of the renal 
cell cancer included diabetes mellitus type 2 and coronary 
artery disease.  

At the time of the veteran's death, service connection was 
only in effect for diabetes mellitus, which was evaluated as 
20 percent disabling effective from May 2001.  

The veteran's service medical records reveal treatment for 
defective vision and recurrent sebaceous cyst of the right 
cheek.  A report of medical examination completed for 
separation in November 1968 is negative for any clinical 
findings related to the heart, spine, abdomen and viscera, 
endocrine system, or genitourinary system.  

Generally, the pertinent post-service medical records refer 
to the veteran's prior history of hypertension and angina 
percoris, status post myocardial infarction that dated back 
to 1996.  Also noted was the veteran's family history of 
cancer, diabetes, and coronary artery disease.  

In a private attending physician note dated in March 1998, it 
was reported that the veteran had no prior urologic history 
but sought treatment for gross hematuria and urinary 
retention for a period of several days.  Prior to that time, 
the veteran had been asymptomatic except for his presenting 
urologic problems.  However, ultrasound and MRI studies 
revealed a left renal mass and the veteran was given a 
diagnosis of renal cell carcinoma.  

In March 1998, the veteran underwent a left radical 
nephrectomy with venacavotomy of tumor thrombus.  His post-
operative course was reported to be uneventful.  In December 
1999 and March 2000, the veteran developed recurrent disease 
processes involving the thoracolumbar spine for which he 
underwent a thoracic laminectomies followed by radiation 
therapy.  

In clinical notes dated in April 1999 and August 2000 (status 
post left radical nephrectomy), a review of the veteran's 
gastrointestinal, genitourinary, endocrine, hemo/lymphatic, 
and allergic/immune systems were all non-contributory.  
Listed among the diagnoses that complicated medical decision 
making were renal cell carcinoma, hypomagnesemia, 
hypertension, coronary artery disease, and secondary skeletal 
cancer.  There was no mention of any diabetes mellitus in 
this follow-up report.  It was noted that the veteran was 
aware of the extent of his recurrent renal cell carcinoma and 
that he was at risk for disease progression due to the tumor 
formation in the spine.  

In a February 2000 patient history, it was noted that the 
veteran had been hospitalized for management of diabetes 
mellitus, which was found to likely be related to steroid 
treatment.  In an April 2000 physical examination report, 
diabetes mellitus was noted in the veteran's past medical 
history.  In an April 2001 VA medicine history and physical 
report, it was noted that the veteran had a 3-year history of 
diabetes mellitus type II since kidney cancer treatment.  

On VA diabetes mellitus examination in June 2002, the 
examiner opined that the veteran's diabetes mellitus was not 
due to steroid therapy but rather was made worse by steroid 
therapy.  The examiner concluded that the veteran would still 
have had diabetes without the steroid therapy.  

On VA heart examination in July 2002, the examiner opined 
that the veteran's coronary artery disease was not a 
complication of the diabetes since it occurred earlier than 
the diabetes was diagnosed.

In September 2003, a VA physician was asked to offer an 
opinion as to the cause of the veteran's death.  In addition, 
the VA physician was asked to consider a private medical 
opinion dated in February 2003 in which the veteran's 
treating physician concluded that "diabetes has worsened his 
condition as it relates to his kidney cancer." 

The VA physician subsequently reviewed the veteran's claims 
file and opined that the veteran's renal cell carcinoma and 
diabetes were of separate etiologies.  The physician 
concluded that the veteran died because of the cancer and not 
the diabetes.  The physician explained that diabetes was a 
slow, progressive disease which affects multisystem organs 
and deteriorates general function but does not cause renal 
cell cancer or aggravate renal cell cancer.  The physician 
noted that renal cell carcinoma was a fast-growing cancer and 
that the veteran died secondary to that disease.  The 
physician also commented that the veteran's death could have 
been due to his diagnosed coronary artery disease and cancer.  

A February 2002 VHA request indicates that an expert examiner 
was to review the veteran's claims folder and provide an 
opinion with reasons as to whether it was as likely that the 
veteran's service-connected diabetes mellitus substantially 
or materially contributed to his death.

The examiner indicated that the diabetes mellitus was 
controlled or non-existent and that metastatic renal cell 
cancer is an incurable disease with dismal medial survival 
expectancy.  Based on prognostic criteria, the veteran had an 
expected median survival of 10 months.  The examiner also 
noted that the presence of diabetes mellitus, post-
nephrectomy, can worsen kidney function, but not kidney 
cancer.  In this regard, the examiner cited to studies that 
suggested that in aging, high levels of proteinuria, 
hypertension, and diabetes mellitus are prominent risk 
factors for renal deterioration following nephrectomy.  As 
such, the examiner opined that it was unlikely that the 
veteran's service-connected diabetes mellitus substantially 
or materially contributed to his death from renal cell 
cancer.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110.  Service connection for malignant 
tumors may be granted if manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

38 C.F.R. § 3.312

 (a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  (c) Contributory cause of death. (1) Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  (2) Generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability. In the same category there would be 
included service- connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  (3) Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  (4) There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.


Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  The appellant asserts 
that the veteran's service-connected diabetes was chronic and 
affected his kidney.  She has argued that the diseases were 
diagnosed at about the same time, in 1998, and that the 
veteran's diabetes worsened the veteran's health, 
contributing to his death from cancer.  She thus feels that 
service connection for the cause of the veteran's death is 
warranted.

The veteran's heart, spine, abdomen and viscera, endocrine 
system and genitourinary system were found clinically 
negative on service examination in November 1968.  Renal cell 
cancer is not shown in service or within one year of 
separation.  It was diagnosed in 1998, decades after service.  
It did not have its onset in service or within one year of 
separation.

The Board notes that the veteran's service-connected diabetes 
mellitus is due to herbicide exposure.  However, the evidence 
shows that this service-connected disability did not cause or 
contribute to the veteran's cancer or make it worse.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  As such, service 
connection for the cause of the veteran's death is not 
warranted under a secondary theory.  38 C.F.R. § 3.310(a).  

The next matter to be resolved is whether the veteran's 
service-connected diabetes mellitus substantially or 
materially contributed to the veteran's death.

In a February 2003 letter from the veteran's treating 
physician, the doctor opined that the veteran's diabetes 
"has worsened his condition as it relates to his kidney 
cancer."  Clearly this is positive evidence.  However, the 
doctor offered an opinion without any medical rationale.  In 
this regard, this opinion that merely relates the veteran's 
diabetes mellitus to kidney cancer is unsubstantiated by any 
medical rationale or diagnostic studies so as to warrant 
service connection on this basis.  However, the Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board notes that the veteran's medical records dated at 
the time he was diagnosed with renal cancer in 1998 reflect 
no complications from the diabetes in the diagnosis or 
treatment of the cancer.  

Additionally, it is clear from the context of the medical 
reports and clinical data, that the veteran had a form of 
cancer which was untreatable.  In the September 2003 VA 
examination report, the VA examiner distinguished the fast-
growing renal cell carcinoma from the slow, progressive 
diabetes mellitus disease that affects multisystem organs and 
deteriorates general function.  The VA examiner opined that 
diabetes and renal cell carcinoma are of separate etiologies 
and that the veteran died because of the cancer, not the 
diabetes.  Further, the June 2006 VHA oncologist's opinion 
acknowledged that the veteran's diabetes mellitus could 
worsen kidney function, but not kidney cancer and that the 
metastatic renal cell cancer, from which the veteran 
suffered, was an incurable disease.  Cumulatively, this 
evidence is to the effect that the veteran had a fatal 
disease process regardless of treatment and of his service-
connected disability.

Based on all the evidence of record, the Board must conclude 
that the veteran had a fatal disease process, cancer.  This 
was the determination of the veteran's doctors and is noted 
as such on the death certificate.  Regulations establish that 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.

The treatment provided to the veteran was not given in an 
attempt to establish survival.  Rather, the evidence 
establishes that treatment was palliative of the veteran's 
complaints of radicular leg pain.  The veteran's service-
connected diabetes mellitus did not affect a vital organ.  
The most probative evidence establishes that the veteran's 
metastatic lung cancer was a fatal disease process and that 
although service-connected disease or injury existed, the 
service-connected diabetes mellitus did not contribute 
substantially or materially to death.

The evidence indicates that the veteran's death was 
anticipated irrespective of his service-connected conditions 
and that his service-connected diabetes mellitus did not have 
a material influence in accelerating death. 

Although the appellant may sincerely believe that the cancer 
developed as a result of the veteran's service-connected 
diabetes mellitus, as a layman, she does not have competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v Derwinski, 2 Veteran. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board has also considered whether the veteran's diabetes 
mellitus may have caused or contributed to the development of 
coronary artery disease, which was identified on the death 
certificate and in the report of the September 2003 VA 
examination as a significant condition contributing to the 
veteran's death.  However, the most relevant medical evidence 
in this regard is the report of the June 2002 VA heart 
examination in which the physician concluded that the 
veteran's diabetes mellitus was not related to his coronary 
artery disease because the heart disease was documented 
several years before the onset of diabetes mellitus.  In 
light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
diabetes mellitus caused or contributed to the veteran's 
coronary artery disease.

In summary, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


